Title: [From Thomas Jefferson to George Muter, 4? February 1781]
From: Jefferson, Thomas
To: Muter, George


[Richmond, 4? Feb. 1781. Minute in War Office Journal (Vi) under date of 5 Feb.: “Letter from the Governor received yesterday requiring Mr. Moody to be directed to make seventy five tent poles, and ten Wheelbarrows immediately: four of Mr. Moodys men to go to Hoods: four more to be employed in making carriages: Application to be made to the Officers of the State Artillery to come in to be instructed by Capt. Groar; and informing of the number of Cannon wanted immediately to be mounted.” Letter not located, but the War Office Journal contains various entries under 5 Feb. indicating that these orders were carried out. On Groar (Groer, &c.) see also TJ to Muter, 23 Nov. 1780.]
